DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 11/16/2021. Claims 1 through 12 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
4.	Terminal Disclaimer was approved on 11/16/2021.

Response to Arguments
5.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Lee in view of Pelletier fails to teach the limitation “wherein the downlink control information (DCI) includes information regarding one or more OFDM symbols, in which downlink data transmission to the wireless device is not present, among the multiple OFDM symbols belonging to the first time interval preceding the second time interval in the time domain”.
Applicant further argued that Lee does not disclose or suggest that in a scenario where a wireless device is scheduled to receive DL data in a first time interval, the wireless device is able to know particular OFDM symbols in which the DL data is not present, based on DCI received in a second time interval which is after the first time interval of the DL data, as described in claim feature (A) of amended claim 1.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” the wireless device is able to know particular OFDM symbols in which the DL data is not present,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, contrary to applicant assertion claims 1-12 have not been amended. In addition, the asserted scenario is not supported in the disclosure. Further, Pelletier teaches in paragraph 10 that the WTRU may receive the second PDSCH transmission in the second TTI in accordance with the first DCI received in the first TTI. Therefore, it seems it is a matter of design choice that the DCI in the second time interval provides information for the PDSCH in the first TTI. In addition, Pelletier teaches that the WTRU may determine that cell specific transmission parameters for a concerned cells may be absent (see paragraph 130). Therefore, a person of ordinary skill in the art is able to design the scenario of claim 1.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0318564 A1) in view of Pelletier et al. (US 2018/0123769 A1).

For claims 1, 4, 7, and 10 Lee teaches a method of receiving downlink data by a wireless device, the method comprising: 
receiving the downlink data in a first time interval (see paragraph 11 and Fig. 22 “receive first downlink data in first TTI and second downlink data in the second TTI”); 
receiving downlink control information (DCI) in a second time interval (see paragraph 11 “receiving DCI; and first and second TTIs”); and 
decoding the downlink data based on the downlink control information (see paragraph 144 “UE decodes a PDCCH in a downlink subframe and decodes a PDSCH (downlink data) based on the PDCCH (DCI) decoding information”), 
wherein the first time interval includes multiple orthogonal frequency division multiplexing, OFDM, symbols in a time domain (see Fig. 12 “TTI has 14 OFDM symbols”), and 
wherein the second time interval is subsequent to the first time interval in the time domain (see paragraph 11 “second TTI is after first TTI”), 
wherein the downlink control information (DCI) includes information regarding one or more OFDM symbols, in which downlink data transmission to the wireless device is not present, among the multiple OFDM symbols belonging to the first time interval preceding the second time interval in the time domain (see paragraph 13 “when the DCI is transmitted through the PDCCH, the DCI can include information for indicating whether the second downlink data are transmitted through the sPDSCH region”), and 
wherein the downlink control information is received through a physical downlink control channel on only a common search space in the second time interval (see paragraph 133 “along with PDCCH monitoring, it is necessary to construct a search space to support the PDCCH monitoring”).
Lee does not explicitly teach DCI is received in the second time interval.
However, Pelletier teaches a DCI may be received in a first TTI or a second TTI (see Pelletier:  paragraph 10). In addition, Pelletier teaches that WTRU may send feedback indicating whether the second DCI is successfully decoded from the first PDSCH transmission (see Pelletier: Paragraph 7 and claims 54-55). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing of claimed invention to use the teaching of Pelletier in the DL data receiving system of Lee in order to transmit a DCI in a first TTI or a second TTI wherein the DCI decoding may be requested by a base station (see Pelletier: Paragraph 7).  

           For claims 2, 5, 8, and 11 over Lee in view of Pelletier teaches the method, 
wherein the multiple OFDM symbols in the first time interval are grouped into a plurality of OFDM symbol groups in the time domain (see Lee: paragraphs 168, 197, and 282 "PDCCH (DCI) mapped to TTI symbols groups (wherein s TTI group is interpreted as ones TTI symbol group and TTI group is interpreted as another TTI symbol group) one group is mapped for legacy subframe and another group is mapped for low latency subframe"), 
wherein the information regarding the one or more OFDM symbols in which downlink data transmission to the wireless device is not present includes a bitmap having a plurality of bits (see Lee: paragraph 13 "DCI include information for indicating whether the second DL data are transmitted (are present) through sPDSCH"), 
wherein the plurality of bits are corresponding to the plurality of OFDM symbols groups, respectively (see Lee: paragraph 183 TTI with 2 Bit with 3 symbols”), and 
wherein each of the plurality of bits indicates whether downlink data transmission to the wireless device is present or not in a corresponding OFDM symbol group among the plurality of OFDM symbol groups (see Lee: paragraph 13 "DCI include information for indicating whether the second DL data are transmitted (are present) through sPDSCH").

           For claims 3, 6, 9, and 12 Lee in view of Pelletier teaches the method, 
wherein each OFDM symbol group indicated by the bitmap that downlink data transmission to the wireless device is not present in a corresponding OFDM symbol group among the plurality of OFDM symbol groups comprises a time-frequency resource punctured by data different from the downlink data (see Lee: paragraph 13 "DCI include information for indicating whether the second DL data are transmitted (are present) through sPDSCH" and paragraphs 190, 230, and 250 “bitmap”).

           For claim 4 Lee in view of Pelletier teaches a wireless device (see Pelletier: Fig. 1B) for receiving downlink data, the wireless device comprising: 
a radio frequency, RF, transceiver (see Pelletier: Fig. 1B); 
a processor (see Pelletier: Fig. 1B); and 
a memory storing at least one program that causes the processor to perform operations (see Pelletier: Fig. 1B) comprising: 
receiving, via the RF transceiver, the downlink data in a first time interval (as discussed in claim 1); 
receiving, via the RF transceiver, downlink control information in a second time interval (as discussed in claim 1); and 
decoding the downlink data based on the downlink control information v, 
wherein the first time interval includes multiple orthogonal frequency division multiplexing, OFDM, symbols in a time domain (as discussed in claim 1), 
wherein the second time interval is subsequent to the first time interval in the time domain(as discussed in claim 1), 
wherein the downlink control information includes information regarding one or more OFDM symbols, in which downlink data transmission to the wireless device is not present, among the multiple OFDM symbols belonging to the first time interval preceding the second time interval in the time domain (as discussed in claim 1), and 
wherein the downlink control information is received through a physical downlink control channel on only a common search space in the second time interval (as discussed in claim 1).
For claim 10 4 Lee in view of Pelletier teaches a base station (see Pelletier: Fig. 1B and Fig. 1E “base station”) for transmitting downlink data, the base station comprising: 
a radio frequency, RF, transceiver (see Pelletier: Fig. 1B and Fig. 1E “base station”); 
a processor; and a memory storing at least one program that causes the processor to perform operations (see Pelletier: Fig. 1B and Fig. 1E “base station”) comprising: 
transmitting, via the RF transceiver, first downlink data in a first time interval to a wireless device (as discussed I claim 1); 
transmitting, via the RF transceiver, second downlink data by puncturing a part of a time-frequency resource allocated to the first downlink data (as discussed I claim 1) (as discussed I claim 1); and 
transmitting, in a second time interval via the RF transceiver, downlink control information based on the punctured part of the time frequency resource (as discussed I claim 1), 
wherein the first time interval includes multiple orthogonal frequency division multiplexing, OFDM, symbols in a time domain (as discussed I claim 1), 
wherein the second time interval is subsequent to the first time interval in the time domain (as discussed I claim 1), 
wherein the downlink control information includes information regarding one or more OFDM symbols, in which downlink data transmission to the wireless device is not present, among the multiple OFDM symbols belonging to the first time interval preceding the second time interval in the time domain (as discussed I claim 1), and 
wherein the downlink control information is transmitted through a physical downlink control channel on only a common search space in the second time interval (as discussed I claim 1).
Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415